DETAILED ACTION
This Office action is in response to the amendment filed on 03 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Yamanaga fails to disclose or suggest, “the second outer electrode and the fourth outer electrode are configured to connect to output terminals of a switching element of a DC-DC converter, and the first outer electrode and the third outer electrode are configured to connect to a capacitor of the DC-DC converter” as currently recited in each independent claim (Remarks, pp. 8-9). Examiner respectfully disagrees.
Independent claims 1, 7, and 13 are all directed to “a DC-DC converter multilayer coil array” – that is, to the coil array apparatus per se, and are therefore not directed to a DC-DC converter. This interpretation is further evidenced by dependent claims 2, 8, and 14, which are all directed to a DC-DC converter containing the multilayer coil array from their respective independent claims.
In other words, the independent claims are interpreted as positively covering the structural features of the coil array as recited, and not the connections or other relationships of the configured to connect to” (emphasis added) either the switching element or the capacitor, whereas the dependent claims 2, 8, and 14, for example, recite outer electrodes being “connected to” the output terminals of the switching element.
In other words, the independent claims are interpreted as covering a certain configuration of each electrode which enables their intended use in a DC-DC converter, whereas the more specific dependent claims are interpreted as covering the actual connections to the other elements of the converter. Further, the recited electrode configurations from the independent claims are interpreted as covering any electrode configuration which would enable such connections – for instance, any of various conventional device terminals such as metal pads or pins to be soldered to a PCB or otherwise connected to other circuit elements in a DC-DC converter.
Therefore, in giving the claims their broadest reasonable interpretation as explained above, it is noted that Yamanaga discloses a multilayer coil array which has external electrodes 3A, 3B, 4A, and 4B (Fig. 1) which clearly enable the coil array element’s connection to other devices in a DC-DC converter, as actually connected in a different manner than specified in the instant independent claims, nonetheless Yamanaga’s external electrodes are considered to have the required configurations to enable the specified connections.

Claim Objections
Claims 5, 11, and 17 are objected to because of the following informalities:
In the last line of each of claims 5, 11, and 17, “a DC-DC converter” should be changed to “the DC-DC converter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the second outer electrode and the fourth outer electrode are configured to connect to output terminals of a switching element of a DC-DC converter”. Claims 7 and 13 recite a similar feature. The recitation renders the claims indefinite in scope as it is not clear how many output terminals and how many switching elements are described. That is, as written, the recitation appears to describe the two outer electrodes being configured to connect to plural output terminals of a single switching element. 
While the specification repeats the language found in the claims, and also describes the converter as including “at least one switching element SW” ([0036]), the drawings instead show, in Fig. 1C, the second (402) and fourth (404) outer electrodes each being separately connected to two switching elements – electrode 402 is connected to the output terminals of the two switching element of the upper phase, and electrode 404 is connected to the output terminals of the two switching elements of the bottom phase.
The configuration described in the claims represents a significantly different circuit structure than is shown in Fig. 
Additionally, dependent claims 2, 8, and 14 recite substantially similar limitations (changing “configured to connect to” to “connected to”), which will be interpreted in the same manner as the independent claims. 
Furthermore, claims 5, 11, and 17 each recite, “a switching element” in the last line of the claim, which is similarly indefinite for the reasons explained above and for reasons of unclear antecedent basis. If the independent claims are considered as positively reciting a single switching element, then the limitation of claims 5, 11, and 17 should be amended to “the switching element”. Otherwise, they should be amended to reflect the proper number of switching elements from the independent claims.
The remaining dependent claims 3, 4, 6, 9, 10, 12, 15, 16, and 18 inherit the deficiencies of their parent claims and are therefore indefinite for the same reasons as explained above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-73052 A (“Yamanaga”; a machine translation of Yamanaga has been cited and provided with this Office action, to which any text citations below will refer).
In re claim 1, Yamanaga discloses a DC-DC converter multilayer coil array (Figs. 1-5) comprising: an element body (2) that includes a magnetic layer (e.g., layers 5-9) containing magnetic particles (p. 2, paragraph 5 of the translation); a first coil (L1) and a second coil (L2) that are built into the element body; a first outer electrode (3A), a second outer electrode (3B), a third outer electrode (4B), and a fourth outer 
In re claim 7, Yamanaga discloses a DC-DC converter multilayer coil array (Figs. 1-5) comprising: an element body (2) that includes a magnetic layer (e.g., layers 5-9) containing magnetic particles (p. 2, paragraph 5 of the translation); a first coil (L1) and a second coil (L2) that are built into the element body; a first outer electrode (3A), a second outer electrode (3B), a third outer electrode (4B), and a fourth outer electrode (4A) that are provided on a surface of the element body and are respectively electrically connected to end portions of the first coil and the second coil (Figs. 1 and 2); and a non-magnetic layer (16) between the first coil and the second coil, wherein the first coil and the second coil are each formed by a plurality of coil conductors being connected to each other in a stacking direction (see Fig. 2), an end portion of the first coil that extends from the coil conductor that is closest to the second coil among the plurality of coil conductors of the first coil, the coil conductor of the first coil that is closest to the second coil being directly below the non-magnetic layer, is connected to the first outer electrode (via 11A as shown in Fig. 2) and another end portion of the first coil is connected to the second outer electrode (via 11B), an end portion of the 
In re claim 13, Yamanaga discloses a DC-DC converter multilayer coil array (Figs. 1-5) comprising: an element body (2) that includes a magnetic layer (e.g., layers 5-9) containing magnetic particles (p. 2, paragraph 5 of the translation); a first coil (L1) and a second coil (L2) that are built into the element body; a first outer electrode (3A), a second outer electrode (3B), a third outer electrode (4B), and a fourth outer electrode (4A) that are provided on a surface of the element 
In re claims 3, 4, 9, 10, 15, and 16, Yamanaga discloses wherein the length of the coil conductor of the first coil that contacts the non-magnetic layer is smaller than the lengths of the all other of the coil conductors of the first coil (as shown in Fig. 2); and the length of the coil conductor of the second coil that contacts the non-magnetic layer is smaller than the lengths of the all other of the coil conductors of the second coil (id.).
In re claims 6, 12, and 18, Yamanaga discloses wherein the second coil is positioned directly between the first coil and the surface (as shown in Figs. 1 and 2).

Allowable Subject Matter
Claims 2, 5, 8, 11, 14, and 17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 2, at least as far as the claim is presently understood and interpreted in view of the indefiniteness rejection, the prior art of record fails to disclose or suggest the second and fourth outer electrodes being actually connected to output terminals of switching elements of the DC-DC converter.
Claims 8 and 14 recite substantially similar limitations as claim 2 and would be allowable for the same reason.
With respect to claim 5, at least as far as the claim is presently understood and interpreted in view of the indefiniteness rejection, the prior art of record fails to disclose or suggest the second and fourth outer electrodes being actually connected to output terminals of switching elements of the DC-DC converter.
Claims 11 and 17 recite substantially similar limitations as claim 5 and would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of similar multilayer coil array bodies.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FRED E FINCH III/Primary Examiner, Art Unit 2838